Citation Nr: 1529194	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from December 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1977 RO decision denied entitlement to service connection for hearing loss.

2.  Evidence received subsequent to the March 1977 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hearing loss.

3.  The Veteran's bilateral hearing loss was incurred during his active service.


CONCLUSIONS OF LAW

1.  The March 1977 RO decision that denied the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 1977 RO decision is new and material, and the Veteran's claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the Veteran's hearing loss claim, any deficiency as to VA's duties to notify and assist, as to that aspect of the claim, is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A RO decision dated in March 1977 denied entitlement to service connection for hearing loss.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

At the time of the March 1977 RO decision, there was no evidence showing that the Veteran had a current hearing loss disability.  Records such as the February 2013 VA audiology examination reveal current bilateral hearing loss for VA purposes.  Current hearing loss disability pertains to an unestablished fact necessary to substantiate the claim, and it, together with the other evidence of record, raises a reasonable possibility of substantiating the claim.  As such, the Board finds, as did the RO, that new and material evidence has been received to reopen the claim.

Merits analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The February 2013 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's personnel records reveal that his military occupational specialty (MOS) was parachute rigger and a cook.  His personnel records show that he was a member of the 82nd Airborne Division for nearly two years.

The Veteran's January 1969 service entrance examination noted that the Veteran's ears were considered normal.  Audiometric findings did not reveal hearing loss (for VA purposes).

The Veteran's October 1971 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:







HERTZ









500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

With regard to a current disability, as noted, bilateral hearing loss for VA disability purposes is contained in the February 2013 VA audiology examination.

While the Board acknowledges that chronic hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that VA has conceded that the Veteran was exposed to acoustic trauma during service and in June 2013 the RO awarded the Veteran service connection for tinnitus.

While the February 2013 VA opinion of record is not favorable to the Veteran, the Board observes that the February 2013 VA examiner did indicate that the Veteran's tinnitus was related to noise exposure during service, and a private physician (CC, MD) has indicated (in a November 2013 letter) that it is likely that the Veteran's hearing loss is related to noise exposure from aircraft during service.  Further, the Board again notes that the Veteran's tinnitus has been found to be related to service based in part upon the Veteran's credible reports of inservice and continuous symptoms of ringing in his ears.  Accordingly, given the Veteran's noise exposure in service and his competent and credible lay statements of hearing loss in and since service, the Board is unable to dissociate the Veteran's current hearing loss from his active service.  Resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b). 




ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran asserts that he has low back disability related to parachute jumps performed during service.  While in December 2011 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal, the December 2011 VA examiner essentially indicated that there was insufficient evidence available to provide an opinion at that time.  As additional evidence has been added to the file since the December 2011 VA examination, the Board finds that the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA records dated since October 20, 2014.

2.  After the development sought above is completed in full, the RO should arrange for an orthopedic examination of the Veteran to determine the presence, nature, and likely etiology of any low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

a.  Please identify by medical diagnosis each low back disability found.

b.  As to each disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's service (to include related complaints therein).

The examiner must explain the rationale for the opinions.

3.  Thereafter, readjudicate the issue currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


